Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-5, 8-11, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. NO. 2015/0201227 A1 to Krasko et al (“Krasko”) and U.S. Patent Pub. No. 2016/0316233 A1 to Ghadi et al (“Ghadi”).
As to claim 2, Krasko teaches a computer-implemented method, comprising: receiving a request for primary media content (Fig. 5, a stream is sent to subscriber); inserting alternative content or an underlying portion of the primary media content to be presented with the primary media content (Fig. 5, locate a promotional segment in the identified stream (301); causing, during presentation of the primary media content, the supplemental content to be transcoded into a format of the primary media content (¶0012, 0031, 0035, transcoding the advertisement based on the device, ¶0083).; and enabling a manifest to comprise the supplemental content integrated into a unified stream for a future request (¶0012, 0031, 0035, transcoding the advertisement based on the device, ¶0083).

Krasko does not teach determining that supplemental content that is to be included with the primary media content is unavailable for inclusion with the primary media content.  Ghadi teaches determining that supplemental content that is to be included with the primary media content is unavailable for inclusion with the primary media content (Fig. 2, ¶0030, ¶0034, ¶0035, supplemental content is transcoded, those that are selected to stream to the device based on parameters to match the program content exactly…it matches major video and audio codec parameters like resolution, codec type, audio sampling (these can be the criterion similar to the primary video content).  In view of the teachings of Ghadi, it would have been obvious before the effective filing date of the invention to modify the teachings of Krasko.  The suggestion/motivation would be to provide content to the media player and switch to other content smoothly without any discontinuities. 
As to claim 3, Krasko and Ghadi teaches the computer-implemented method of claim 2, further comprising: determining that the supplemental content is unavailable in the format of the primary video content for a time indicated by a marker; and providing information for the alternative content or the underlying portion of the primary media content to be available for the marker (Krasko, ¶0012, 0031, 0035, transcoding the advertisement based on the device, ¶0083).
As to claim 4, Krasko and Ghadi teaches the computer-implemented method of claim 2, further comprising: providing the supplemental content to a media player in response to the future request to enable the supplemental content to play with the primary media content (Krasko, Fig. 3, transcoder (at 140, received from 130, 132): transcodes advertising).  
As to claim 5, Krasko and Ghadi teaches the computer-implemented method of claim 2, further comprising: maintaining at least a master copy of the supplemental content as received from at least one content provider; using the master copy to transcode the supplemental content into a plurality of formats corresponding to received requests; and storing the supplemental content in the plurality of formats, once transcoded, for use in the future requests (Krasko, Fig. 3, transcoder (at 140, received from 130, 132): transcodes advertising).  
As to claim 8, see the rejection of claim 2.
As to claim 9, see the rejection of claim 3.
As to claim 10, see the rejection of claim 4.
As to claim 11, see the rejection of claim 5.
As to claim 18, see the rejection of claim 2.
As to claim 19, see the rejection of claim 3.
As to claim 20, see the rejection of claim 4.
As to claim 21, see the rejection of claim 5.

Claim(s) 6-7, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasko and Ghadi as applied to claim 2 and 8 above, and further in view o U.S. Patent Pub. NO. 2013/0091521 A1 to Phillips et al (“Phillips”),

As to claim 6, Krasko and Ghadi teaches the computer-implemented method of claim 2, further comprising: Krasko does not teach determining whether the supplemental content is available in a second format before causing the supplemental content to be transcoded into the format of the primary video content, the supplemental content capable of being provided to the media player in the second format for a marker in the manifest.  Phillips teaches determining whether the supplemental content is available in a second format before causing the supplemental content to be transcoded into the format of the primary video content, the supplemental content capable of being provided to the media player in the second format for a marker in the manifest (Fig. 1, Fig. 2, ¶0012, ¶0018,¶0027).  In view of the teachings of Phillips, it would have been obvious before the effective filing date of the invention to modify the teachings of Krasko and Ghadi.  The suggestion/motivation would be to provide relevant information for an advertisement based on the users need.
As to claim 7, Krasko and Ghadi teaches the computer-implemented method of claim 2, further comprising: Krasko and Ghadi does not teach enabling the alternative content or the underlying portion of the primary media content to be integrated into an initial manifest as an initial unified stream; presenting the primary media content with the alternative content or the underlying portion of the primary media content according to the initial manifest; and upon the future request, providing the manifest as an update to the initial manifest.  Phillips teaches enabling the alternative content or the underlying portion of the primary media content to be integrated into an initial manifest as an initial unified stream; presenting the primary media content with the alternative content or the underlying portion of the primary media content according to the initial manifest; and upon the future request, providing the manifest as an update to the initial manifest (Phillips, Fig. 4,  ¶0038, ¶0045).   In view of the teachings of Phillips, it would have been obvious before the effective filing date of the invention to modify the teachings of Krasko and Ghadi.  The suggestion/motivation would be to provide relevant information for an advertisement based on the users need.
As to claim 12, see the rejection of claim 6.
As to claim 13, see the rejection of claim 7.
As to claim 14, Krasko and Ghadi teaches the system of claim 8, Krasko and Ghadi does not teach wherein the information in the future request includes demographics information for a user of a media player on which the primary media content is being presented, and wherein the supplemental content is able to be personalized for the user.  Phillips teaches wherein the information in the future request includes demographics information for a user of a media player on which the primary media content is being presented, and wherein the supplemental content is able to be personalized for the user (Phillips,¶0031, based on demographics, location). In view of the teachings of Phillips, it would have been obvious before the effective filing date of the invention to modify the teachings of Krasko and Ghadi.  The suggestion/motivation would be to provide relevant information for an advertisement based on the users need.
As to claim 15, Krasko and Ghadi teaches the system of claim 8, wherein the memory including the instructions that, when executed by the at least one processor, further cause the system to: maintain at least a master copy of the supplemental content as received from at least one content provider; use the master copy to transcode the supplemental content into a plurality of formats corresponding to received requests; and store the supplemental content in the plurality of formats, once transcoded, for use in the future requests.  Phillips teaches wherein the memory including the instructions that, when executed by the at least one processor, further cause the system to: maintain at least a master copy of the supplemental content as received from at least one content provider; use the master copy to transcode the supplemental content into a plurality of formats corresponding to received requests; and store the supplemental content in the plurality of formats, once transcoded, for use in the future requests (Krasko, Fig. 3, transcoder (at 140, received from 130, 132): transcodes advertising , Philips, ¶0036).    In view of the teachings of Phillips, it would have been obvious before the effective filing date of the invention to modify the teachings of Krasko and Ghadi.  The suggestion/motivation would be to provide relevant information for an advertisement based on the users need.
As to claim 16, Krasko and Phillip teaches the system of claim 8, Krasko and Phillip does not teach wherein the memory including the instructions that, when executed by the at least one processor, further cause the system to: determine whether the supplemental content is available in a second format before causing the supplemental content to be transcoded into the format of the primary video content, the supplemental content capable of being provided to the media player in the second format for a marker in the manifest. Phillips teaches wherein the memory including the instructions that, when executed by the at least one processor, further cause the system to: determine whether the supplemental content is available in a second format before causing the supplemental content to be transcoded into the format of the primary video content, the supplemental content capable of being provided to the media player in the second format for a marker in the manifest (Phillips, Fig. 1, manifest with primary and advertisement).   In view of the teachings of Phillips, it would have been obvious before the effective filing date of the invention to modify the teachings of Krasko and Ghadi.  The suggestion/motivation would be to provide relevant information for an advertisement based on the users need.
As to claim 17, Krasko and Ghadi teaches the system of claim 8, Krasko and Ghadi does not teach wherein the memory including the instructions that, when executed by the at least one processor, further cause the system to: enable the alternative content or the underlying portion of the primary media content to be integrated into an initial manifest as an initial unified stream; present the primary media content with the alternative content or the underlying portion of the primary media content according to the initial manifest; and upon the future request, provide the manifest as an update to the initial manifest.  Phillips teaches wherein the memory including the instructions that, when executed by the at least one processor, further cause the system to: enable the alternative content or the underlying portion of the primary media content to be integrated into an initial manifest as an initial unified stream; present the primary media content with the alternative content or the underlying portion of the primary media content according to the initial manifest; and upon the future request, provide the manifest as an update to the initial manifest (Phillips, Fig. 4,  ¶0038, ¶0045).  In view of the teachings of Phillips, it would have been obvious before the effective filing date of the invention to modify the teachings of Krasko and Ghadi.  The suggestion/motivation would be to provide relevant information for an advertisement based on the users need.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421